     Case 1:18-cr-00744-KPF Document 106 Filed 11/23/20 Page 1 of 2




                                    GERALD J. DI CHIARA
                                       Attorney at Law

                                    585 Stewart Avenue, Suite L-16
                                    Garden City, New York 11530
                                           (212)679-1958
Laura Di Chiara, Esq.




                                                           November 23, 2020



                                                           MEMO ENDORSED
Honorable Judge Katherine Polk Failla
U.S. District Court
S.D.N.Y.
500 Pearl Street
N.Y., N.Y. 10007

                                    Re:     U.S. v. John Felipe
                                            18 Cr 744


Dear Judge Failla,

        In response to the Court’s inquiry relating to the Motion for Compassionate
Release submitted by John Felipe, the Court having reappointed me for this purpose, I
will submit a supplement to his motion for the Court’s consideration.

     I hereby request that the Court allow me to file this supplement, on or before
December 11, 2020.



                                                           Sincerely,

                                                             /s/
                                                           Gerald J. Di Chiara

So Ordered: ________________________
              Judge Katherine Polk Failla
              Case 1:18-cr-00744-KPF Document 106 Filed 11/23/20 Page 2 of 2
Application GRANTED. The parties shall adhere to the following briefing
schedule: Defense counsel's supplemental submission is due on or before December
11, 2020; the Government's response is due on or before December 18, 2020; and
the Defendant may submit a reply on or before January 2, 2021.

Dated:    November 23, 2020             SO ORDERED.
          New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
